Jones, J. and Doderidge, J.
Trin. and Eafter terms commence on moveable feasts, and are guided by the change of the moon. Therefore unless it be alledged de facto that the term ended before 21 Julii, we shall not intend it although it be assigned for error.
Crew, C. J.
It is important that the term should continue until 21 Julii; therefore it seems to me, &c.
Banks. We have alledged it de facto, and on oyer of the record, it appears that the defendant comes in on the exigent.
Jones, J. and Doderidge, J. Appearance has cured all defects. For the end of the process was to make the defendant appear. The test of the judicial writ ought to be in term time, and if it is on a Sunday, it is error, for Sunday is not dies juridicus, antea, p. 11.